Citation Nr: 0428910	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-01 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the right leg.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the left knee.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the right knee.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the right foot and heel.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the left foot and heel.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
March 1982.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The veteran appealed the 
March 2001 RO rating decision that found new and material 
evidence had not been submitted to reopen claims for 
disability of the knees, the feet and heels, and the right 
leg.  

The issues of service connection for a chronic acquired 
disorder of the feet and heels, the right leg, and the right 
knee on a de novo basis, and addressed in the REMAND portion 
of this decision and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  



FINDINGS OF FACT

1.  The veteran did not appeal the RO decisions in September 
1994 and July 1995 that denied service connection for 
disability of the right leg and both heels; nor did the 
veteran appeal the December 1998 RO rating decision that 
declined to reopen the claim of service connection for right 
leg and foot conditions. 

2.  The veteran did not appeal the RO decisions in September 
1994 and July 1995 that denied service connection for a 
disability of the knees.

3.  Evidence received since the December 1998 RO rating 
decision that declined to reopen the claim of service 
connection for right leg and foot conditions bears directly 
and substantially upon the issues and by itself, or in 
connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

4.  Evidence received since the July 1995 rating decision 
that denied service connection for disability of the knees 
bears directly and substantially upon the issue of 
entitlement to service connection for a chronic disorder of 
the right knee, and by itself, or in connection with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

5.  The evidence received since the July 1995 rating decision 
regarding the left knee is essentially cumulative.


CONCLUSIONS OF LAW

1.  Evidence submitted since the December 1998 rating 
decision, wherein the RO denied reopening the claim of 
entitlement to service connection for a chronic disorder of 
the feet and right leg, and since the July 1995 rating 
decision, wherein the RO denied service connection for a 
disability of the right knee, is new and material, and those 
claims have been reopened.  38 U.S.C.A. §§ 5103, 5103A 5104, 
5107, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 3.160(d), 20.1103 (2003).

2.  Evidence submitted since the July 1995 RO decision 
regarding the left knee is not new and material, and the 
veteran's claim for service connection for a left knee 
disability has not been reopened.  38 U.S.C.A. §§ 5103, 5103A 
5104, 5107, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 3.160(d), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The RO received the veteran's initial claim for service 
connection for disability of the knees, right leg and the 
feet in October 1993.  The RO considered service medical 
records that noted complaints directed to the lower 
extremities and recent VA medical records that were 
unremarkable for a history or current findings of any 
disability for the right leg, the knees or the feet.  A VA 
examiner in 1994 noted tenderness and effusion of the right 
knee, and an unremarkable left knee.  The X-rays of the knees 
were read as showing no significant abnormality.  The 
examiner's assessment was probable bilateral patellofemoral 
syndrome.

The RO decision in September 1994 denied service connection 
for disability of the knees, ankles, heels and the right leg, 
upon finding that the record did not contain a diagnosis of 
any chronic condition.  The RO provided notice to the 
appellant in September 1994.  

At the January 1995 RO hearing it was stated that this was 
not an appeal or notice of disagreement but a post decisional 
hearing.  The veteran described her problems as swelling in 
the lower extremities, specifically the knees and ankles and 
the right leg, during her active military service and that in 
essence nothing definite was identified.  She had remained in 
the military reserve and continued to experience these 
problems.

The RO hearing officer issued a decision in July 1995 that 
noted the service records showed treatment for leg, knee, 
heel and ankle pain but that neither the service records nor 
post service medical evidence had identified a chronic 
condition.  The RO issued notice of the decision in July 1995 
and advised the veteran of her appeal rights.

In 1998, the veteran sought to reopen claims for the right 
leg and the feet, pointing to recent VA treatment.   The VA 
records the RO reviewed showed a medical form dated in early 
1998 that referred to a foot disorder that may require 
surgery.  The contemporaneous clinical records referred to 
aching of the legs and feet, and a right foot infection.  
Earlier records in 1992 referred to a callus of the right 
foot and hyperkeratotic lesions of the feet.  A treatment 
report in 1997 contained the veteran's statement that she had 
no chronic medical problem that interfered with her life and 
that she pursued sports like volleyball and basketball.

The RO rating decision in December 1998 that declined to 
reopen the claims for the feet and right leg found that the 
evidence in the VA records did not relate any of the treated 
conditions to the veteran's active duty.  The RO issued 
notice in December 1998.

The veteran was next heard from late in 2000 regarding this 
matter and she supported her application with VA clinical 
records.  The reports from early 1999 note right knee pain 
and foot pain complaints and show assessments of 
osteoarthritis of the knee and calluses of the feet.  Plantar 
fasciitis and Achilles tendonitis are mentioned in mid 1999.  
A clinical record entry from March 2000 indicates that nerve 
conduction testing did not show tarsal tunnel syndrome.  More 
recent reports showed ongoing treatment in 2000 for right 
knee pain, use of a knee brace, ultrasound, and participation 
in an exercise program.  References to the feet late in 2000 
included fasciitis and referral for treatment of tarsal 
tunnel syndrome.  VA records show that a cane was issued for 
knee pain and orthotic inserts were issued for painful feet.  
Reports dated in 2001 note bilateral bunions and mention 
fasciitis.

A VA examiner in March 2002 stated that the veteran's claims 
file, service medical records and current clinical records 
were reviewed in connection with the direct examination.  
According to the report the veteran had no specific 
complaints regarding the right knee or heel pain and the 
examiner commented that the feet currently represented a 
dermatological issue.  Her current complaints were related to 
pain in the feet and leg swelling.  The right knee showed 
full range of motion, no pain on palpation, no effusion, and 
no evidence of instability or meniscal signs.  She had venous 
insufficiencies throughout the right lower leg and an 
unremarkable ankle.  An X-ray of the right foot was read as 
showing hammertoe deformity and a very small Achilles tendon 
calcaneal spur.  The report indicates impressions of 
dermatological issues regarding the feet, history of 
bilateral heel pain, history of right knee pain and history 
of right ankle pain.  The examiner remarked of being unaware 
of any dermatological issues that may have arisen out of a 
frostbite injury during military service as this was not well 
documented in the veteran's service medical records.  The 
examiner stated that from the record and examination history 
there was no evidence to suggest a chronic ongoing disability 
regarding the knees or right ankle. 

VA clinical records show in December 2002 that the documented 
clinical diagnoses included degenerative joint disease, 
tarsal tunnel syndrome, fasciitis and foot calluses.  Another 
contemporaneous report shows an assessment of right knee pain 
most likely secondary to degenerative joint disease.  

At the Board hearing the veteran recalled that the onset of 
her problems with the knees, feet and right leg began during 
military service, that she has had continuous treatment since 
then and that the problem with her feet was related to 
wearing boots during service (Transcript, inter alia at 4, 8-
10). 

Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 
2000); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the United States Court of 
Appeals for Veterans Claims (CAVC) held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  

However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment, but in 
October 2000.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for osteoarthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.


In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  

The CAVC held that where a claimant's personal belief, no 
matter how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a chronic disorder of 
the feet and heels and the right knee has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a grant of the benefit sought on appeal to 
the extent that the aforementioned claims should be reopened.  
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

The Board has given consideration to whether the requirements 
of the VCAA have been fulfilled with respect to the 
application to reopen the claim of service connection for a 
disability of the left knee.  First, the application to 
reopen in 2000 appears substantially complete on its face.  
The veteran has clearly identified the disabilities in 
question and the benefits sought.  Further, she referenced 
the bases for the claim.  

Second, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the March 2001 rating decision, the 
February 2002 statement of the case, and the July 2002 
supplemental statement of the case.  The RO letters in 
October and December 2000 clearly explained the type of 
evidence needed to satisfy the new and material evidence 
standard as did the notice letter she was issued in March 
2001.  The VCAA notice and duty to assist provisions were 
explained at the Board hearing and this explanation (T 2-3) 
supplemented a VCAA notice letter in January 2003 that 
mentioned the appeal issues in a discussion of other matters 
pending at the RO as well as the earlier correspondence that 
addressed the matter of new and material evidence directly.  
Thus VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the VA medical records that she identified as the record of 
relevant treatment in her October 2000 correspondence and at 
the Board hearing.   The veteran's service medical records 
have been obtained.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
left knee.  The VA records received early in 2003 contained 
reports for many years that supplanted other record including 
a VA examination in 2002.  Nothing was submitted after the 
Board hearing in 2003, when the Board invited the submission 
of additional evidence and indicated that the record could be 
held open for a period of time to accommodate the veteran.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In summary, the requirements of the VCAA have been 
substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to her case.  The 
RO afforded the veteran the benefit of examinations to 
specifically address the likely etiology of the disabilities 
at issue.  VA has satisfied its duties to inform and assist 
the appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  Accordingly, 
additional examination of the veteran or another medical 
opinion is not warranted regarding the left knee.  The 
medical evaluation was completed with a review of the record, 
as it existed at the time.  The Board finds that there will 
be no prejudice to the appellant if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the appellant's claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The VCAA notice was consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) in that it did: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This was 
furnished through RO correspondence and the explanation 
provided at the recent Board hearing.  Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a).  Any defect with respect to 
the VCAA notice requirement or its timing was harmless error 
for the reasons specified above.  See 38 U.S.C. § 7261(b)(2); 
see also Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

Therefore, no useful purpose would be served in remanding or 
deferring the matter of the left knee simply for further 
consideration of the VCAA by the RO.  This would result in 
additional and unnecessary burdens on VA, with no benefit 
flowing to the veteran in view of the extensive 
contemporaneous information in the medical record including a 
thorough and complete examination.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

In addition, the representative did not expressly object to 
any method of notice or assistance in connection with the 
application to reopen but did provide medical records.  In 
addition, the representative has not raised any VCAA based 
argument since the application to reopen was received late in 
2000.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991).See 
also Janssen v. Principi, 15 Vet. App. 370, 377 (2001) citing 
Williams v. Principi, 15 Vet. App. 189 (2001)Williams 
(Shirley) v. Principi, 15 Vet. App. 189, 199 (2001) (en 
banc); Tellex v. Principi, 15 Vet. App. 233, 240 (2001), and 
Maxson v. Principi, 15 Vet. App. 241, 242 (2001) (per curiam 
order), holdings that permitted waivers of consideration of 
the VCAA on appeal noting that in Tellex, and Maxson, a 
failure on the part of the represented parties to raise it 
was sufficient.   Having determined that the duty to notify 
and the duty to assist have been satisfied, the Board turns 
to an evaluation of the veteran's claims on the merits.  

New & Material Evidence

The March 2001 RO determination as to whether evidence was 
"new and material" for purposes of reopening is subject to 
de novo adjudication by the Board.  Barnett, supra.  Contrary 
to the RO's decision and for the reasons set forth below, the 
Board finds that new and material evidence has been submitted 
in the claims for the right knee, the feet and heels and the 
right leg and therefore the claims are reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

Regarding the right knee, the right leg and the feet, the 
basis for the decisions in September 1994 and January 1995 
was that there was no chronic disorder shown by the evidence 
of record as residual to the service reported treatment.  The 
basis for the December 1998 decision was that the treated 
conditions, nonspecific infection and keratotic lesions of 
the feet and aching legs, were not related to the veteran's 
military service.  

Additional medical treatment documentation has been 
associated with the claims file since these rating decisions, 
and this additional evidence is clearly new and material 
because for the first time there is of record multiple 
diagnoses to account for the veteran's complaints for the 
right knee, the feet and the right leg.

The Board finds that the presumably credible evidence, 
Justus, supra, submitted with the application to reopen in 
2000 contributes to a more complete picture of the 
circumstances surrounding the question as to whether the 
veteran currently has a right knee disorder or disorders of 
the right leg and the feet which may be linked to complaints 
she reported in service.   Although the VA examiner 
apparently did not find any ongoing chronic disability of the 
right knee, there is a substantial body of evidence that 
attributes the right knee complaints as likely being the 
result of arthritis (degenerative joint disease), a chronic 
condition not previously noted.  The VA examination in 2002 
apparently did not include an X-ray of the right knee.  As 
for the feet, the VA examiner in 2002 felt that there was a 
dermatological problem but the record reports fasciitis, 
Achilles tendonitis, and hammertoe deformity and calcaneal 
spur formation.  None of these findings had been present 
previously and at a minimum establish a chronic condition in 
view of the list of established diagnoses according to 
treatment records.  As for the right leg, the recent 
examination did reveal venous insufficiency in the right 
lower leg that had not been discussed in prior rating 
decisions, which were based on findings of no chronic 
condition.  Hodge, supra.  Consequently, the record of new 
evidence, viewed with previously considered records, contains 
new and material evidence, such that the Board must reopen 
the claims.  Manio, supra.  There is either a diagnosis of 
disability not previously reported, or evidence of recurrent 
and persistent manifestations of chronic disability.  

As for the left knee, the basis of the last final denial was 
that there was no competent and probative medical evidence of 
a left knee disorder.  Additional medical evidence has been 
associated with the claims file since the July 1995 decision, 
and this additional evidence is clearly not new and material 
in nature.  
In this regard the Board notes that the additional evidence 
submitted by the veteran is primarily referable to other 
disorders, principally the right knee and the feet.  It does 
not address the left knee or provide any evidence of current 
left knee symptomatology.  

Accordingly, this evidence in and of itself is merely 
cumulative in nature because knowledge of the veteran's 
previous left knee complaints was already of record prior to 
the July 1995 decision.  The other evidence submitted by the 
veteran is her testimony wherein she refers to the VA 
treatment but that record does not show the left knee being 
evaluated or mentioned.  Indeed she completed a detailed 
history of treatment in September 2002 that did not mention 
the left knee while listing numerous references to the right 
knee.  The latter is clearly documented in the record.  The 
veteran's testimony is repetitive of contentions advanced at 
the time the claim for the knees was previously considered in 
1994 and 1995.  

The nature of the evidentiary record has not been changed by 
the evidence submitted by the veteran in her attempt to 
reopen this claim.  It continues to show no evidence of any 
left knee disorder in a comprehensive VA treatment record.  
Moreover, the record she referred to at the hearing is 
substantially reflected in the information on file and, as 
noted, does not reflect any incidental left knee evaluation 
or complaints directed to the left knee; this record does, 
however, contain numerous references to right knee 
complaints.  Consequently, the record does not contain new 
and material evidence upon which to reopen the claim of 
entitlement to service connection for a chronic acquired 
right knee disorder.  Manio, supra.


ORDER

New and material evidence having been submitted to reopen 
claims of entitlement to service connection for a disability 
of the right leg and the right knee and for a disability of 
the feet and heels, those claims are reopened.  The appeal is 
granted to this extent only.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a disability 
of the left knee, to this extent the appeal is denied.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The Board notes that there is no VA special orthopedic 
examination of record that fully addresses all the veteran's 
service connection claims that are reopened.  The VA examiner 
in 2002 was specific regarding the right ankle and was 
cursory regarding any orthopedic issues of the feet.  As for 
the right knee the evidence overall appears to conflict with 
the examiner's conclusion.  Also, competent medical opinion 
is necessary to ascertain whether the veteran's variously 
diagnosed foot/heel, right knee and right leg disorders are 
related to military service.

The record shows that the veteran has apparently initiated a 
claim with the Social Security Administration. From the 
December 2002 letters on file, the claim is in the 
development stage.  She did not mention an SSA claim or 
decision at the Board hearing but records utilized in a claim 
for such benefits would materially assist in the adjudication 
of her appeal on the merits if the veteran can identify any 
relevant records SSA developed or considered that were not 
available to the Board.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for any disorder of the right 
leg, right knee or the feet/heels since 
service.  

She should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

The VBA AMC should ask the veteran to 
provide information regarding the status 
of her claim with the SSA and if 
completed to identify medical records and 
any other documentation utilized in the 
SSA determination of disability benefits 
that was relevant to the issues on appeal 
but not on file.
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
nature, extent of severity, and etiology 
of any chronic acquired right leg, right 
knee and bilateral foot/heel disorder(s) 
which may be present and whether they are 
related to the lower extremity complaint 
reported during military service.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  

Any further indicated special studies 
must be conducted.  It is requested that 
the examiner address the following 
medical issues:


Is it at least as likely as not that any 
chronic acquired right leg, right knee 
and bilateral foot/heel disorder(s) found 
on examination is/are related to service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for a chronic right 
leg, right knee and bilateral foot/heel 
disorders on a de novo basis.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until she is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of her claims for service 
connection and may result in their denial.  38 C.F.R. § 3.655 
(2003).



	                     
______________________________________________
	MICHAEL S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



